Earl Warren: Number 15, National Labor Relations Board, Petitioner, versus Insurance Agents International Union. Mr. Groner, you may continue your arguments.
Isaac N. Groner: Mr. Chief Justice, may it please the Court. As of March 18, 1956, the respondent union was faced with this situation. The bargaining had reached an impact on an issue which posed fundamental issues of job security to its membership. The previous contract which had a no-strike clause specifying a series of activities barring the union from engaging in them had expired. The union was faced with the alternative either of capitulating completely to the company on this fundamental issue or of taking some economic pressure action against the company to decide which of these activities specified in the contract was most effective under the circumstances. Confronting the respondent union with the nature of the employment and the nature of this industry, which I discussed yesterday, which are unique and which pose difficult problems for a union in that, there is direct economic benefit to the company to the employer in a complete strike situation, which there is not in any other industry. Confronted by this problem, the respondent decided to embark on a work without contract program. The primary ingredients of this were two. There were other ingredients the primary ones were two. One, the refusal to write new business through picketing. First of all, so far as the new business is concerned, as we noted yesterday, these men are paid on a commission basis entirely so -- so far as new business is concerned, so that the result with respect to the new business was exactly the same as a complete strike. They received no pay for what they did not do. Secondly, as to the picketing, there was picketing in front of the company offices two or three days a week, one hour a day. There was distribution of leaflets during that time. There was request to the public for support to the distribution of petition. Now Mr. Manoli found that objectionable, the Board found that objectionable, it did not accord the picketing any special treatment, it indiscriminately lump the picketing together with every one of the other activities under what it regarded as harassing activities per se illegal. Now I would say to Your Honors that it is an anomaly that picketing should be considered per se illegal. It is not merely that it would seem obviously to be protected activity under Section 7. More than that, Section 8 (c) of the Act gives affirmative express recognition to the public expression of views, to the public solicitation of support, and a glance at Section 8 (c) will demonstrate that that Section provides the cause and effect that Congress prohibited the Board, not only from finding any expression of opinion which was not a threat or a promise in unfair labor practice, but also from regarding any such expression even as evidence of unfair labor practice. Now the nature of the slogans that were used are in the record, it seems conceded by the Board, and it is plain on the face of the record that there was no threat or promise involved in any of the slogans, or placards, or appeals that respondent used.
Felix Frankfurter: Would you mind repeating what you said a minute ago about not utilizing what you called picketing even if evidence of an unfair labor -- not an honest bargaining attitude?
Isaac N. Groner: Section 8 (c) of the Act, Your Honor, provides in effect that any expression of opinion, which is not a threat or a promise, not only may not be considered an unfair labor practice but may not be taken by the Board even as evidence of unfair labor practice. It may not be considered by the Board either as an unfair practice itself or as evidence tending --
Felix Frankfurter: (Inaudible)
Isaac N. Groner: It's in the brief, printed in the opposition brief that we filed, pages 3 to 4, and I shall read it if I may. These are the congressional words. “The expressing of any views, argument, or opinion, or the dissemination thereof whether in rented -- written, printed, graphic or visual form shall not constitute or be evidence of an unfair labor practice under any of the provisions of this subchapter, if such expression contains no threat of reprisal or a force or promise of benefits.”
Felix Frankfurter: Then you think that that -- it to be construed as making no difference whether such -- such views stand by itself or it's part of conjure of number of factors constituting a basis for judgment by the Board.
Isaac N. Groner: I believe that the --
Felix Frankfurter: After all -- after all -- despite that -- despite that in another connection, in connection with free speech, the mere -- the mere fact that words they use does not preclude consequences in connection with other things, does it? Fully apart from the (Inaudible) to promise benefits.
Isaac N. Groner: No, Your Honor. In connection other than labor disputes or even in labor disputes, it is a question whether the words used are a signal to some kind of action or that -- that certainly is an indication, might be an indication of unfair labor practice. Well, I would suggest to Your Honor that the basis of that kind of holding, at least in a picketing situation, is that it is a signal to action rather that an expression of view and no such finding was made in here.
Felix Frankfurter: Well, it is not only that expression of views but it is also something else.
Isaac N. Groner: Yes indeed.
Felix Frankfurter: It does and (Inaudible) that's an expression of views, that's why the words were used. What I want to know is whether you make any distinction, in fact your argument does, between the application of 8 (c) where words are used in and of themselves as such without any -- without any combination of circumstances. Do we just mean that it can be taken into account, although it's a -- although it's part of a general plan in connection with other things?
Isaac N. Groner: No, You Honor --
Felix Frankfurter: And if the Commission can't, the Board can't find it. That's your view, isn't it?
Isaac N. Groner: I -- I would not take so broader view and I need not take so broader view --
Felix Frankfurter: Why not?
Isaac N. Groner: -- in this case, Your Honor.
Felix Frankfurter: Why not?
Isaac N. Groner: Because there was no finding by the Board that the picketing was considered of itself to any effect and the --
Felix Frankfurter: I'm not talking about of itself. The whole point, as I read it on the Board's action, is a combination of things, of things they set forth on page 28 and 29 of the record. There's a whole enumeration of -- of conduct, of items in conduct. And my question is whether it makes no difference whether something that is barred from being -- from having legal significance, it denies summation and equally barred if it's part in the -- part of larger conflict.
Isaac N. Groner: Under the -- under the facts of this record, Your Honor, I would say first of all, that the Board made no such finding in the sense of recognizing that the picketing posed a problem under Section 8 (c) or as free speech or any unique type of problem whatsoever which would suggest at least to me that they saw no distinction that they did not accord any recognition to Section 8 (c). Had they said we recognized that the picketing is a different activity in its very nature, and so has received special protection from the Congress but under these unique fact circumstances, we think it is an integral part of a total pattern of conduct then we would have a different problem.
Felix Frankfurter: You think the Board must say, we know the law, we are familiar with 8 (c), this is not an 8 (c) case, because it has a lot of concomitant circumstances. They must spell that out, rather than spelling out what they did and thereby showing, they don't -- they do not disrespect 8 (c).
Isaac N. Groner: I do not -- I do not see Your Honor, how that shows that they do not disrespect 8 (c).
Felix Frankfurter: Because they coupled it with a lot of other items.
Isaac N. Groner: Each of the other items to the extent there is a rationale as to why the Board condemned them and I repeat what I indicated --
Felix Frankfurter: They don't condemn -- they don't condemn if it's they -- as they are clear to this, the point of my question, they don't condemn individual items in its content and isolation on individual items. The problem here is whether they may take all the things they enumerate on page 28 and 29, the paragraph beginning at the bottom of page 28. Whether they may take all those items in combination and use Justice (Inaudible) suggestions. You can't break the fagot apart into separate states.
Isaac N. Groner: Well, I do not see how Your Honor derived that question from this record, because the Board did not accord any separate treatment to any of them. The Board in the end ordered us not to use all of them. They did not say, you may not use this so long as they are used combination. They said, “You may not bargain if you use any of these of weapons including the picketing.” And in view of that total picture, and in view also Your Honor of the reasoning or rationale, if you can find one of the ultimate Board decision. I suggest to Your Honor, that however applicable that rationale may be to the other elements, the other activities that the union engaged in. They are not applicable to the picketing. For example, assuming and we certainly do not concede and we'll show the invalidity of the assumption, but assuming that unprotected activity could somehow be made into prohibitable activity. Picketing in and of itself could not be unprotected activity whereas the other activities might or might not be.
Felix Frankfurter: You persist in severing, picketing as a thing in and of itself. And the problem as I see it is that before the Board is whether they may do what is it contemplates in the concern in the case. That an isolated act may be lawful, perfectly lawful, but in combination it may constitute a conspiracy in the totality maybe illegal.
Isaac N. Groner: Your Honor, the question is whether the Board approached it. The Board actually approached it in its decision as you now do. I am not passing any comment on what the decision would have been had they approached it as you do now. I suggest to Your Honor that they did not. I suggest to Your Honors that they approached this case on a per se basis that they regarded.
Felix Frankfurter: Per se of what?
Isaac N. Groner: Per se that any act, excuse me Your Honor.
Felix Frankfurter: Per se of what? They talked about activities and they conclude on the bottom of that paragraph, it cannot be questioned that the foregoing activities, that the whole point of the Board ruling is that this is common and not separate isolated items.
Isaac N. Groner: You are deriving that conclusion, if I may suggest with all respect Your Honor, from the mere use of the plural by the Board. I see no evidence whatsoever that the Board so approached it. I see every evidence that the Board said to itself, "If there is any one activity which we, the Board, regard as harassing, we will per se, from the mere fact that that single activity has taken place reach the conclusion that the union has bargained in bad faith.” There is nothing in the opinion, I respectfully suggest to Your Honor that indicates that they required two or three or five of ten activities for that conclusion. I suggest to Your Honor that a fair reading of the record as a whole and a fair reading of the opinion leads to the conclusion that any one activity would have been condemned as illegal and would have been enjoined as the effect of the Board order.
Felix Frankfurter: If you are right, there would be nothing to this case?
Isaac N. Groner: There is nothing to this case, You Honor. I am right. That is what the Board did. What they did, they did without a color of authority and I do not think that there is any possible justification for it. I respectfully suggest that there is nothing to this case. There is nothing in the facts which support this Board order. There is nothing in the law which could possibly support this Board order. And I do not welcome the assumption, because I think it's fundamental to this case that merely because the National Labor Relations Board has brought a case here that there must be some semblance of legal plausibility of what it said.
Felix Frankfurter: That is not my assumption, I suppose if anybody.
Isaac N. Groner: Well, I welcome that because it's certainly not my assumption.
Felix Frankfurter: I'm not entitled to speak for anybody except myself, but I shouldn't think anybody would make so irrational assumption.
Isaac N. Groner: Further, I suggest that there are a number of facts which I have been reviewing which the Board here completely overlooked, which they would have mentioned had there been any semblance of irrationality in their approach. They did not mention any of the fact to which I adverted yesterday and they did not mention any of the facts to which I now turn. Each of these activities, and they did, to some minor extent, change from week to week. Each of these activities was known to the company under the stipulation of counsel and the finding of fact not contradicted by the trial examiner. It was known to the company before it took place, so that the company had the opportunity to make its plans on the basis of prior knowledge. If Your Honors ask me, what is the significance of that fact? I say to Your Honors, that the Board in its brief suggests that the ability of the employer to plan accordingly is one of the criteria, which distinguish a strike which they would concede as legal from a strike which they would condemn as harassing and therefore per se illegal, so that we have satisfied the criterion which they themselves has put forward in their brief as a criterion for legal activity. The Board, in its decision -- and there are many differences between the Board decision and the Board brief. The Board, in its decision, made no reference to this fact whatsoever but relied on a number of two cases particularly which had the element of prior notice absent. And let me couple before I get to those cases. Another attribute of this record, not only there was prior notice of the nature of the activity, but it is undisputed on the record and found to the fact by the trial examiner, and not reversed by the Board that the company did know precisely what concession was necessary in order to produce the termination of these activities, so that you have prior notice, you have knowledge of the concession required to bring the activity to an end. Those are present on this record, they were absent from the record in the Textile Workers case, which was cited by the Board in its decision in this case. They are absent from the record in the Automobile Workers case, which was cited by the Board and relied out here in the argument as authority at least for the not protected branch of the argument, so that you have those two distinctions which make this case, in effect again, satisfy the criteria used by the Board and yet condemned as per se illegal. Now there is a -- there is a further fact which distinguishes this case from both of those and that is that both in the Auto Workers court -- case, this Court and in the Textile Workers case, the Board found as a fact that the activities of the union had had substantial economic impact upon the employer. Now, in his argument here, Mr. Manoli has put that forward as a fact. He suggested that the company had lost many millions of dollars. There is no support for that record, not only the Board made no such finding, but the Board expressly declared that such a finding was irrelevant, it declined to make such a finding. It said that the impact of these activities on the employer was irrelevant. So that by the prior notice, the knowledge of the employer of the concessions required, the lack of a finding of substantial economic impact, we have clear-cut distinctions in our favor from the cases upon which the Board relied.
Charles E. Whittaker: May I ask you please? What is your position with respect to Mr. -- to whether of the Briggs-Stratton Auto Workers case stands in the way of Board jurisdiction here?
Isaac N. Groner: It -- I -- I would agree with Mr. Manoli that that case must be overruled if the judgment below is to be reversed. I agree with when I take it the concession by Mr. Manoli means that the Auto Workers case is clear and unambiguous holding that the Board has no power or authority to prohibit this activity. It has no statutory jurisdiction to govern or regulate it in any way.
Charles E. Whittaker: Now may I ask you. When considered by the Board in connection with a claim of unfairness or refusal to bargain, is the Board then as such attempting to stop or prevent harassing tactics or is it merely saying that such does not comport with the independent duty of bargaining in good faith?
Isaac N. Groner: Your Honor, the -- the duty to bargain in good faith is not in our view in that sense, independent of the Board's power to find that there has been refusal to bargain. Now, what I mean by that is this, that the only thing that the Board can do, should it find refusal to bargain, is to issue a cease-and-desist, so that the question, was there bargaining in good faith within the statute, is I would suggest to Your Honor exactly the same as the question, does the Board have the authority to prohibit economic activity under the finding of refusal to bargain. We would regard it as exactly the same and therefore precluded by the Auto Workers decision. And I would suggest to Your Honor that the Court reiterated a number of times and we have the citations and quotations at pages 44 and 45 of our brief that this was its holding in Auto Workers. It said in number of different ways. The Board has no authority to prohibit or regulate this activity.
Charles E. Whittaker: Now what was that activity? Did it have to do with a failure to bargain in good faith, in that case?
Isaac N. Groner: It had to do -- it had to do Your Honor with the obligations of a union to an employer during contract negotiation.
Charles E. Whittaker: But as I understand that case and maybe I do not understand it. It was a local action to prohibit obstructive harassing conduct under the local law and had nothing to do with the feature of bargaining in good faith, which admittedly would have to be within the exclusive jurisdiction of the National Labor Relations Board, would it?
Isaac N. Groner: Well, the Auto Workers case arose, Your Honor, in an unfair labor practice context. That is to say, it was an action by the Wisconsin Board while initiated by procedure similar to the federal board, but in the end an action by the Wisconsin Board, a labor relations board similar, so to speak, to the federal board, and the Wisconsin Board found that there was unfair labor practice and as a result enjoined the activity. Now it is true Your Honor that the Wisconsin statute does not set up refusal to bargain in bad faith in so many words. It does, however, describe the activity, that is to say, staying on the premises or reducing production without going on a full strike.
Speaker: What you're saying as I understand your argument is that the Board could not have enjoined this partial strike as such and that since the finding of bargaining was predicated solely upon a strike of this nature, which it could not have enjoined, it derives no greater power by calling it a refusal to bargain, is that it?
Isaac N. Groner: Yes, Your Honor. That is it and -- and the -- I was -- perhaps even go a little bit further but that -- that would -- that is our position.
Speaker: Is that the essence of what you're arguing?
Isaac N. Groner: That is the essence of our position. I would say even further that the specific activities involved as a question of facts, just to -- to particularize what Your Honor has just stated, that the particular activities involved cannot be distinguished for the purpose of -- of the question whether the Board has the authority to prohibit these activities. In other words, what the union did actually in its relationships with the employer is similar, so to speak, except for the differences I've just enumerated is similar to what the union did here. So that the Court, this Court, having these particular activities before it, had the legal issue could the State of Wisconsin enjoin those activities or could it not do so because the right and power to enjoin those activities had been preemptive by the federal board, and that question necessarily and was recognized by the Court as including any and all possible ways by which the federal board could exercise jurisdiction, so in that sense, the refusal to bargain or 8 (c) (2) or anything else was necessarily included.
Felix Frankfurter: Was -- was this question -- I beg your pardon.
Speaker: Excuse me. Are we going to say -- are we going to say, of course, the authority of the Wisconsin case in light of our recent decisions, I suppose whether that case should come up now, we would have held that there was preemption in the sense that it was for the Board and for instance is to say whether this was within the realm of the protected or prohibited activity. And to that extent the holding by this Court initially in Wisconsin is a matter of law is a -- is not a very persuasive authority in light of our more recent cases, isn't that true?
Isaac N. Groner: I would not agree with Your Honor.
Speaker: You would not agree with that?
Isaac N. Groner: I would agree to this extent that if I -- if I understand.
Speaker: In other words, the Board back in at the time that the Wisconsin case was settled if Garmon, for example or the San Diego case would been a law might have concluded at that time that it did have jurisdiction over this. And that would be effective in the ultimate determination of this Court as to whether it was entitled to say that or not.
Isaac N. Groner: Well, I -- I -- let me say, I would agree with Your Honor to the extent that you postulate that the Auto Workers case had not been deiced, if it were wiped off the books and we all pretend that it did not take place, I would agree with Your Honor. I would suggest to Your Honors that that cannot be -- cannot be done and I would suggest to Your Honor that however the Court arrive at its conclusion in that case, that conclusion is the law and it stands in the way of any contrary decision in this case.
Speaker: Or is that law as determined by this Court without exposing the issue first to the expertise of the Board?
Isaac N. Groner: That is --
Speaker: The law in that sense.
Isaac N. Groner: It is the law in that sense.
Potter Stewart: So when was that case decided?
Isaac N. Groner: It was decided in 1949 or 1948 that winter, the October term 1948.
Potter Stewart: After the enactment of the Taft-Hartley.
Isaac N. Groner: Oh, yes indeed, and I would emphasize to Your Honors that that case considered the Taft-Hartley Act and indeed made specific reference to the points which were raised yesterday afternoon by Mr. Manoli in terms of the legislative history and the general congressional temper and all those things. There is specific reference to those factors in the decision. I would suggest to Your Honors that in the posture of this case that it makes very little difference, because we now have the Board view the cases before the Court. I would suggest to Your Honors that there was no expertise in this decision, however much or little as might be in other Board's decision, and so that the Court has no reason in any event to reverse what is a clear and unambiguous holding cited by the Board -- by the Court approvingly many times.
Felix Frankfurter: When you say there was no expertise. What do you mean by that?
Isaac N. Groner: What I mean by that --
Felix Frankfurter: What you're saying we have here experts.
Isaac N. Groner: No.
Felix Frankfurter: Whereas the Board by its very existence represents expertise and the Board was created for the purpose of making judgment.
Isaac N. Groner: There's no doubt about that Your Honor.
Felix Frankfurter: I don't understand what you're saying that in this case, there is no exercise of expertise.
Isaac N. Groner: What I mean by that is this. That the statutory intention and the theory of the administrative law at least, as respondent understands it, is that that the expertise involved, is an expertise in the application of difficult facts to establish principles of law. It is not an expertise in making legislative law by virtue of a preconception, a policy prejudgment as to what is desirable and I --
Speaker: What you're saying, as I understand with this, is they did not do a good job in this Section?
Isaac N. Groner: Absolutely not, Your Honor. I am saying that they had no authority to do what they did, that they did precisely what an administrative agency should no do, that they did precisely what Congress prohibited them from doing, that what were trying to do was to enact what Congress had specifically rejected, that is what I am saying.
Felix Frankfurter: But It wouldn't any differences to that argument if they set forth and elaborate well phrased statements of why they have special capacities in view of business that's coming before them and has come before them of finding that this accumulation of argument constitutes is a -- is a manifestation of not bargaining in good faith. So that -- that wouldn't make a difference of what the answer you've just given to Justice Whittaker.
Isaac N. Groner: That is right Your Honor.
Felix Frankfurter: So the fact this was an expertise, spelled out as expertise, is immaterial.
Isaac N. Groner: I regret that Your Honor misunderstood the way I tried to answer your question and I shall try to do it again. I am not quarrelling nor do I say it is necessary that the Board be expressed and say we are an expert agency, do we have experti -- exercise expertise in this case. I am saying that they must do so, in fact that in order to decide whether a decision reflects expertise, you read that decision and bring to it reasonable analysis. And if there is, in fact, no refection of expert knowledge, of expert analysis of the facts, of expert knowledge of the legislative limitations on the authority, then you reach the conclusion that in this case, there was no exercise of expertise, although the Board is an expert agency and although in case after cases it does exercise expertise.
Felix Frankfurter: Lower courts, not even this Court always spells out and define particularities to ground its decision. But if the Board exist and was created for the purpose of passing judgement on facts in their significance, I still insist that between pages 28 and 29, they've spelled the conclusion -- the basis for their conclusion on the basis of God knows how many cases come before us.
Speaker: Could I pursue that question just a minute? Assuming that the record can be read and I'm not saying that it can be, as meaning that this slowdown was simply one of the factors that the Board took into account in holding that there was not good faith bargaining. What would be your position then? Would that have to be carved out from its determination and then the findings or views in light of the other factors to see whether they were sufficient or could that -- or would your position be that the Board was entitled to consider the partial slowdown as one factor even though it couldn't have acted, it made the finding on the premise that it was the sole factor?
Isaac N. Groner: I trust Your Honor recognizes that we do not believed that the record --
Speaker: I said that -- I said that assuming that the record --
Isaac N. Groner: Our -- our position --
Speaker: -- could be viewed that way.
Isaac N. Groner: Our position would be, and it might depend upon the particular fact circumstances, but our position would be that the Board may not regard a slowdown or the type of economic activity used by a union as evidence of refusal to bargain in bad faith. We suggest to Your Honor that the boundary of refusal to bargain -- refusal to bargain as set forth in 8 (b) (3) are boundaries which pertain to the genuiness of the desire to reach agreement, are boundaries which are set forth in 8 (d) with respect to meeting and so forth, and we say that the exercise of the economic power has no bearing upon that question, has no more bearing in this case then it would have as the union engaged in a complete strike.
Speaker: In other words, on my hypothesis, you would say that the problem we then have would be to read out of the record, the partial strike activities and then would say whether x those activities there was enough to support the board judgement, is that it?
Isaac N. Groner: I -- I was -- in getting back to the other question, I would suggest that that depends to some extent on what the Board said it was doing. Now if the Board made such a view point possible by the nature of its decision, for example, to take -- to take the assumption. If the Board had said flatly in the case we're assuming, we rely on all these things and if anyone is absent, then we just would not have found an unfair practice, assuming that were as clearly spelled out, then there would be no occasion, I would suggest to Your Honor, for the Court to attempt to carve out any exception, but absent something in the Board decision which would preclude the Court from doing what Your Honor has suggested, I would agree with Your Honor. And I would say that in this case, there was no such approach, there was in fact expressly the very opposite approach, in this case, there is nothing other that, the economic pressures which the union brought that it is precisely the theory of free collective bargaining that the parties are free to use such pressures, that they may bring substance to economic pressure to bare just as they may refuse to agree to a substantive term or stand on -- on a substantive term, in terms of their ultimate position.
Hugo L. Black: Mr. Groner you said several times Congress rejected, the provision which would have made this stand aside illegal, is that -- where is it in your record, in your brief. Was it an Amendment or what was it?
Isaac N. Groner: It was an Amendment Your Honor in the -- in the consideration of what was ultimately Section 8 (b) (4) it appears at page 94 of our brief. It appears also Your Honor in the petition for reconsideration in the refiled by the Board as amicus in the Auto Workers case, and let me read from that. We believe, these are the words of the Board. We believe that the refusal of Congress to define as unfair labor practices all concerted activities which the Board might find unprotected so that you have the --
Speaker: Is that -- is that also cited in your brief?
Isaac N. Groner: Yes. That is also cited.
Speaker: What page?
Isaac N. Groner: I believe at page 85. It is in the third sentence on page 85 Your Honor. I cannot find spelled out in the Board decision on pages 28 or 29, any other, any sustainable basis. The only argument which is plausible on those pages refers to the reasonableness of the conduct, that the parties must approach bargaining with reason their only guide, if that were so, then a complete strike could be outlawed under the rationale brought to this decision by the Board here. And I suggest to Your Honors that is what is involved in this case. There is no reasonable distinction expert or otherwise between a complete and partial strike. If Your Honor sustained the Board decision here, you will be sustaining Board intrusion and collective bargaining on the basis of other -- nothing other than the Board calling something harassing or unfair, these activities were harassing so as the complete strike harassing, they are harassing with the same intention and purpose namely to secure the type of agreements which the union wants. There is no distinction which can be drawn on this record, none was attempted to be drawn by the Board except perhaps on the unprotected basis. The Board itself in 1949 appealed for reconsideration of the Auto Workers decision on the protected point, it did not contend then that it had authority under section 8 (b) (3) to reach this activity. It never has contented that the exercise of economic power can and that alone be made the basis of a finding for refusal to bargain. In the American Insurance case Your Honor, it spelled out what the requirements of good faith bargaining are. The summon substance of that requirement is wanting an agreement in good faith, so long as the terms are lawful, so long as the pressures are not otherwise illegal, that is bargaining in good faith.
Charles E. Whittaker: Was this solely enaction by the economic power or a combination of (Inaudible)?
Isaac N. Groner: That --
Charles E. Whittaker: Suppose, for example, if they (Inaudible) in this office to the injury -- such an injury (Inaudible) legal question then referred, what had the state to enjoined that matter?
Isaac N. Groner: Violence Your Honor.
Charles E. Whittaker: Yes.
Isaac N. Groner: Violence --
Charles E. Whittaker: And that's likewise the Board itself (Inaudible) question of refusal to bargain, also has jurisdiction, is that true?
Isaac N. Groner: No it is not true Your Honor. It true Your Honor that the Board might enjoin it, it is true Your Honor that violence and violence alone is an exception, it is -- this Court had spelled that out as an exceptional group of cases where concurrent activity by the state and by the Board is permitted. It is not true, we suggest to Your Honor, that violence could be reach by 8 (b) (3). Your Honors have set forth in a number of cases by indirect assumption, the Board itself in its petition for rehearing in this Court specified that violence should be reached in Section 8 (b) (1) (a). I have those pages in my brief. There is no suggestion that violence could be reached by 8 (b) (3). That in any event, Your Honor, is not a suggestion of a trace of violence or physical force on this record that is not this case in any event. Thank you.
Earl Warren: Mr. Manoli.
Dominick L. Manoli: I have nothing further.